DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 11/20/2020.
Claims 1-17 haven been amended.
Claims 18-19 has been added.
 Claims 1-19 are pending for examination.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivathana (US 2017/0372580) in view of Hindhede (US 2011/0102154).

Regarding claim 1: Vivathana disclose an animal tag comprising: 
a three-dimensional accelerometer configured to register a first set of acceleration parameters expressing a respective acceleration of the animal tag along each of three independent spatial axes (Fig. 3, item 88, ¶0048 and ¶0108); and 
a processor configured to receive the first set of acceleration parameters and based on the first set of acceleration parameters, determine behavior-related data (Fig. 3, item 60 ¶0048 and ¶0108), the processor being configured to: 
derive a respective estimated gravity-related component in each parameter in the first set of acceleration parameters (¶0110-0111), 
compensate for the respective estimated gravity-related components in the first set of acceleration parameters to obtain a second set of acceleration parameters representing a respective acceleration of the animal tag along each of the three independent spatial axes each in which said parameter is balanced around a base level with no influence of gravitation (¶0112-0113), and
discriminate one or more of a movement of an animal carrying the animal tag based on deviations in a single parameter in the second set of acceleration parameters relative to the base level (¶0114).
Vivathana does not explicitly disclose discriminating between one or more rise up movement and lie down movement.
In analogous art regarding animal behavior, Hindhede disclose a system that discriminate between one or more rise up movement and lie down movement in an animal (¶0028).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of  discriminating between one or more rise up movement and lie down movement, as disclose by Hindhede, to the system of Vivathana. The motivation is to detect abnormal behavior which could indicate a potential illness (¶0027-0028).

Regarding claim 3: The combination of Vivathana and Hindhede disclose the animal tag  according to claim 1, further comprising a signal transmitter configured to emit a wireless signal uniquely identifying the animal tag (Hindhede: ¶0052) , the wireless signal able be received by a plurality of base stations of a positioning system to enable establishing a two-dimensional location for the animal tag (Vivathana: ¶0048, ¶0054).

Regarding claim 4: The combination of Vivathana and Hindhede disclose the animal tag  according to claim 1, further comprising a wireless interface  configured to emit a wireless signal containing at least one piece of the behavior-related data (Vivathana: Fig. 3, item 56, ¶0046).

Regarding claim 5: The combination of Vivathana and Hindhede disclose the animal tag  according to claim 1, further comprising a data storages unit, the processor being configured to:
assign a respective time stamp to pieces of the behavior-related data, and store a set of the pieces of the behavior-related data together with said respective time stamps assigned thereto in the data storage (Hindhede: ¶0037).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of assign a respective time stamp to pieces of the behavior-related data, and store a set of the pieces of the behavior-related data together with said respective time stamps assigned thereto in the data storage, as disclose by Hindhede, to the system of Vivathana. The motivation is to keep time information of the event in order to detect potential patterns and hence making more effective determinations.

Regarding claim 6: The combination of Vivathana and Hindhede disclose the animal tag  according to claim 4, wherein the processor is configured to: 
assign a respective time stamp to pieces of the behavior-related data, store a set of the pieces of the behavior-related data together with said respective time stamps assigned thereto in the data storage (Hindhede: ¶0037), retrieve at least one piece of the pieces of behavior-related data and at least one of the respective time stamps assigned thereto from the data storage, and cause the wireless interface to emit the wireless signal containing the at least one piece of the behavior-related data and the at least one respective time stamp assigned thereto retrieved from the data storage (Hindhede: ¶0038).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of assign a respective time stamp to pieces of the behavior-related data, store a set of the pieces of the behavior-related data together with said respective time stamps assigned thereto in the data storage, retrieve at least one piece of the pieces of behavior-related data and at least one of the respective time stamps assigned thereto from the data storage, and cause the wireless interface to emit the wireless signal containing the at least one piece of the behavior-related data and the at least one respective time stamp assigned thereto retrieved from the data storage, as disclose by Hindhede, to the system of Vivathana. The motivation is to keep time information of the event in order to detect potential patterns and hence making more effective determinations.

Regarding claim 7: The combination of Vivathana and Hindhede disclose the animal tag  according to claim 4, wherein the processor is configured to cause identification data to be included in the wireless signal, the identification data enabling receivers of the wireless signal to determine an identity of the animal tag (Hindhede: ¶0037-0038: each animal carries a standard event log (Hence an identification data must be included in the wireless signal)).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the processor is configured to cause identification data to be included in the wireless signal, the identification data enabling receivers of the wireless signal to determine an identity of the animal tag, as disclose by Hindhede, to the system of Vivathana. The motivation is to identify the animal in order to detect potential patterns and/or specific animal behavior and hence making more effective determinations.

Regarding claim 8: The combination of Vivathana and Hindhede disclose the animal tag  according to claim 1 , wherein the animal tag is configured to be attached to at least one of a neckband and an ear on the animal (Vivathana: Fig. 2, ¶0043: Collar 30 includes a band 38 which may be secured by a clasp 40 comfortably around the neck of the pet).

Regarding claims 9-15: Claims 9-15 recite a method with the functional limitation of claims 1-7 and therefore is rejected for the same reasons of claims 1-7.

Regarding claim 16: The combination of Vivathana and Hindhede disclose a non-transitory computer-readable medium storing a computer program loadable into a non-volatile data carrier communicatively connected to a processor, the computer program comprising software for executing the method according to claim 9 when the computer program is run on the processor (Vivathana: ¶0044).

Regarding claim 17: The combination of Vivathana and Hindhede disclose A non-volatile data carrier containing a computer program comprising software for executing the method according to claim 9 when the computer program is run on a processor (Vivathana: ¶0044).

Claims 2 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivathana (US 2017/0372580) in view of Hindhede (US 2011/0102154) and further in view of Chen et al.(US 2009/0161915).

Regarding claim 2: The combination of Vivathana and Hindhede disclose the animal tag  according to claim 1, but does not explicitly disclose wherein the processor is configured to: -3-FLORCZAKAtty Docket No.: EJ-7446-150 Appl. No. To Be Assigned 
discriminate a positive deviation from the base level in one parameter in the second set of acceleration parameters to represent the behavior-related data of the rise-up movement of the animal  carrying the animal tag, and discriminate a negative deviation from the base level in another parameter in the second set of acceleration parameters to represent the behavior-related data of the lie-down movement of the animal carrying the animal tag. 
In analogous art regarding determining pose in a moving object, Chen disclose discriminate a positive deviation (less than 20 degrees) from the base level (base level being sitting (between 20-60 degrees) in one parameter in the second set of acceleration parameters to represent the behavior-related data of the rise-up movement (standing), and discriminate a negative deviation (more than 60 degrees) from the base level in another parameter in the second set of acceleration parameters to represent the behavior-related data of the lie-down movement of (¶0051-0052: Notice that accelerates used to determine the degrees)).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of  discriminate a positive deviation from the base level in one parameter in the second set of acceleration parameters to represent the behavior-related data of the rise-up movement of the animal  carrying the animal tag, and discriminate a negative deviation from the base level in another parameter in the second set of acceleration parameters to represent the behavior-related data of the lie-down movement of the animal carrying the animal tag, to the system of  the combination of Vivathana and Hindhede in view of the teachings of Chen. The motivation is make the determination if rise up and lie down movement easier and more accurate.

Regarding claim 18: The combination of Vivathana and Hindhede disclose the animal tag  according to claim 1, but does not explicitly disclose wherein the rise-up movement or the lie-down movement are discriminated based on the deviations in the single parameter occurring within a time period between a first point in time and a second point in time.
In analogous art regarding determining pose in a moving object, Chen disclose wherein the rise-up movement or the lie-down movement are discriminated based on the deviations in the single parameter occurring within a time period between a first point in time and a second point in time.(¶0051-0052: Notice that accelerates used to determine the degrees. Also, notice graphs in Fig. 5 and 7 wherein the measure are in the time axis (hence each measure are taken from one point in time to another)).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the rise-up movement or the lie-down movement are discriminated based on the deviations in the single parameter occurring within a time period between a first point in time and a second point in time, to the system of  the combination of Vivathana and Hindhede in view of the teachings of Chen. The motivation is make the determination if rise up and lie down movement easier and more accurate.

Regarding claim 19: The combination of Vivathana and Hindhede disclose the method according to claim 9, but does not explicitly disclose wherein the rise-up movement or the lie-down movement are discriminated based on the deviations in the single parameter occurring within a time period between a first point in time and a second point in time.
In analogous art regarding determining pose in a moving object, Chen disclose wherein the rise-up movement or the lie-down movement are discriminated based on the deviations in the single parameter occurring within a time period between a first point in time and a second point in time.(¶0051-0052: Notice that accelerates used to determine the degrees. Also Notice graphs in Fig. 5 and 7 wherein the measure are in the time axis (hence each measure are taken from one point in time to another)).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the rise-up movement or the lie-down movement are discriminated based on the deviations in the single parameter occurring within a time period between a first point in time and a second point in time, to the system of  the combination of Vivathana and Hindhede in view of the teachings of Chen. The motivation is make the determination if rise up and lie down movement easier and more accurate.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689